DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 06/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently names joint inventors.
3.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan Olsson (hereinafter Olsson) (US 2018/0063454) in view of Emanuel Johansson et al., (hereinafter Johansson) (US 2018/0205898).
Re Claim 1. Olsson discloses, a method for updating a fixed pattern noise matrix (Abstract), the method comprising: 
calculating a first difference between pixel values of a target image in 5an electronic-image stabilized video stream and pixel values of a first different image in the electronic-image stabilized video stream, thereby obtaining a first differential matrix (in an electronic video image correction method of correcting the fixed pattern noise, FPN, calculating the difference between pixel values in relation to an updated value condition, as the difference between a received image and the image average, Abstract, Fig.4 and Par.[0005]-[0012] e.g., calculating the pixel difference values performed on corresponding sets of pixels, Par.[0013] during a first updating condition 220 in Fig.2, Par.[0046] by which obtaining a frame to frame i.e., a differential matrix of pixel data values, Par.[0039]); 
calculating a second difference between pixel values of the target image in the electronic-image stabilized video stream and pixel values of a 10second different image in the electronic-image stabilized video stream, thereby obtaining a second differential matrix (in an electronic video image correction method of correcting the fixed pattern noise, FPN, calculating the difference between pixel values in relation to an updated value condition, as the difference between a received image and the image average, Abstract, Fig.4 and Par.[0005]-[0012] e.g., calculating the pixel difference values performed on corresponding sets of pixels, Par.[0013] during a second updating condition 230 in Fig.2, Par.[0046] by which obtaining a frame to frame i.e., a differential matrix of pixel data values, Par.[0039]); 
identifying a set of candidate positions for fixed pattern noise in the fixed pattern noise matrix by (identifying FPN terms in the image from pixel value differences, Par.[0005]): 
locating a first set of positions in the first differential matrix at 15which a difference of pixel values deviates from a predetermined value, locating a second set of positions in the second differential matrix at which a difference of pixel values deviates from the predetermined value (locating a first and a second pixel positions in the first differential frame/matrix respectively, by evaluating the pixel difference value in relation to the updating condition by determining whether a predetermined pixel difference value is lower than a threshold of predetermined value, Par.[0014], [0025], [0057]),
finding a set of overlapping positions between the first set of 20positions and the second set of positions, and adjusting the set of overlapping positions based on stabilization data of the target image (determining if there is an overlap between the current and previously received images, Par.[0060]-[0062]), wherein the adjusted set of overlapping positions is used as the set of candidate positions for fixed pattern noise (where such overlapped positions for which the updating was successful at the corresponding coordinates, updating the FPN, Par.[0064], with overlaps being determined at Par.[0097]-[0099], [0101]-[0102] by which to further enhance the pixel difference values to the FPN correction image based on the overlap measure, Par.[0105], [0110]-[0113]); and  
25updating, for each position in the set of candidate positions in the fixed pattern noise matrix, a fixed pattern noise value at the position, wherein the updated fixed pattern noise value at each position in the set of candidate positions is based on a value at a corresponding non-adjusted position in the first and/or second differential matrix (updating the fixed  pattern noise FPN, Par.[0005], in a correction image Par.[0007] and registering or aligning the captured image to the reference image and generating a registered image by shifting or cropping the captured image where the pixel coordinates in the reference image represent the same object in the observed scene, Par.[0071], [0079], [0089], [0093], [0095] according to the updating condition and correcting process at Par.[0131]-[0135]).
However, while Olsson teaches the updating FPN and image correction based on such process, he does not describe the method being applied to a first and second matrices of pixels, which otherwise may be interpreted as being represented by a plurality of pixels arranged in a rectangular format similarly identified in a frame or a sub-frame of video images and equivalently addressed as being in fact a matrix of pixel structure as taught by combining with Johansson (where the image frame may be seen as a rectangular pixel “matrix” at Par.[0004], [0007] and the “electronic-image stabilized video stream” disclosed at Par.[0026], is similarly viewed as being the “previous image frame, that has been already processed” at Par.[0005]-[0006]) where the described process is identically applied to update the FPN in sets of two images i.e., matrices of a video stream, being compared for differential noise discrepancies and further correcting the final image based on the corrected FPN to predictably obtain the same results. Consequentially, the ordinary skilled in the art would have found obvious before the effective filing date of the application to consider combining Olsson with Johansson, in order to comprehend the accepted similarity of terms represented by a video pixel frame to a matrix of pixels upon which a differential process is applied at matrix level along with updating the fixed noise pattern FPN in a set of images/matrices  to obtain a noise corrected final image.

Re Claim 2. Olsson and Johansson disclose, the method according to claim 1, 
Olsson teaches about, wherein the updated fixed pattern noise value at each candidate position in addition is based on a present fixed pattern noise value at the candidate position in the fixed pattern noise matrix (updating the FPN for the candidate target position, by averaging an updated image vs. the previous image Par.[0005], [0009], [0012]-[0013] or [0064]-[0065]).  

Re Claim 3. Olsson and Johansson disclose, the method according to claim 2, 
Johansson teaches about, wherein the contribution to the updated fixed pattern noise value from the present fixed pattern noise value is scaled by a blend factor between 0 and 100 %, and wherein the contribution to the updated fixed pattern noise value from the value at the corresponding 10non-adjusted position in the first and/or second differential matrix is scaled by a difference between 100 % and the blend factor (reducing the noise by blending the current image with the previous image frame, Par.[0053]).  

Re Claim 4. Olsson and Johansson disclose, the method according to claim 1, further comprising: 
Johansson teaches about, updating, for each position not being part of the set of candidate 15positions in the fixed pattern noise matrix, a fixed pattern noise value at the position, wherein the updated fixed pattern noise value at each position not being part of the set of candidate positions is based on a present fixed pattern noise value scaled by the blend factor (where the updating fixed noise pattern involves a scaling factor Par.[0017]).  

Re Claim 205. Olsson discloses, a method for processing image data, the method comprising: 
updating a fixed pattern noise matrix by the method comprising (Abstract): 
calculating a first difference between pixel values of a target image in an electronic-image stabilized video stream and pixel values of a first different image in the electronic-image stabilized video stream, thereby obtaining a first 25differential matrix (in an electronic video image correction method of correcting the fixed pattern noise, FPN, calculating the difference between pixel values in relation to an updated value condition, as the difference between a received image and the image average, Abstract, Fig.4 and Par.[0005]-[0012] e.g., calculating the pixel difference values performed on corresponding sets of pixels, Par.[0013] during a first updating condition 220 in Fig.2, Par.[0046] by which obtaining a frame to frame i.e., a differential matrix of pixel data values, Par.[0039]); 
calculating a second difference between pixel values of the target image in the electronic-image stabilized video stream and pixel values of a second different image in the electronic-image stabilized video stream, thereby obtaining a second differential matrix ((in an electronic video image correction method of correcting the fixed pattern noise, FPN, calculating the difference between pixel values in relation to an updated value condition, as the difference between a received image and the image average, Abstract, Fig.4 and Par.[0005]-[0012] e.g., calculating the pixel difference values performed on corresponding sets of pixels, Par.[0013] during a second updating condition 230 in Fig.2, Par.[0046] by which obtaining a frame to frame i.e., a differential matrix of pixel data values, Par.[0039]); 
30identifying a set of candidate positions for fixed pattern noise in the fixed pattern noise matrix by (identifying FPN terms in the image from pixel value differences, Par.[0005]): 
locating a first set of positions in the first differential matrix at which a difference of pixel values deviates from a predetermined value, locating a second set of positions in the second differential matrix at which a difference of pixel values deviates from the 5predetermined value (locating a first and a second pixel positions in the first differential frame/matrix respectively, by evaluating the pixel difference value in relation to the updating condition by determining whether a predetermined pixel difference value is lower than a threshold of predetermined value, Par.[0014], [0025], [0057]), 
finding a set of overlapping positions between the first set of positions and the second set of positions (determining if there is an overlap between the current and previously received images, Par.[0060]-[0062]), and 
adjusting the set of overlapping positions based on stabilization data of the target image, wherein the adjusted set of overlapping 10positions is used as the set of candidate positions for fixed pattern noise (where such overlapped positions for which the updating was successful at the corresponding coordinates, updating the FPN, Par.[0064], with overlaps being determined at Par.[0097]-[0099], [0101]-[0102] by which to further enhance the pixel difference values to the FPN correction image based on the overlap measure, Par.[0105], [0110]-[0113]); and 
updating, for each position in the set of candidate positions in the fixed pattern noise matrix, a fixed pattern noise value at the position, wherein the updated fixed pattern noise value at each position in the set of candidate 15positions is based on a value at a corresponding non-adjusted position in the first and/or second differential matrix (updating the fixed  pattern noise FPN, Par.[0005], in a correction image Par.[0007] and registering or aligning the captured image to the reference image and generating a registered image by shifting or cropping the captured image where the pixel coordinates in the reference image represent the same object in the observed scene, Par.[0071], [0079], [0089], [0093], [0095] according to the updating condition and correcting process at Par.[0131]-[0135]); and 
reducing fixed pattern noise from the image data by subtracting the fixed pattern noise values of the fixed pattern noise matrix from pixel values of the image data (reducing the FPN by correcting the original fixed noise pattern in the differential matrices or frame pixel matrix, by offset subtracting Par.[0044]). 
However, while Olsson teaches the updating FPN and image correction based on such process, he does not describe the method being applied to a first and second matrices of pixels, which otherwise may be interpreted as being represented by a plurality of pixels arranged in a rectangular format similarly identified in a frame or a sub-frame of video images and equivalently addressed as being in fact a matrix of pixel structure as taught by combining with Johansson (where the image frame may be seen as a rectangular pixel “matrix” at Par.[0004], [0007] and the “electronic-image stabilized video stream” disclosed at Par.[0026], is similarly viewed as being the “previous image frame, that has been already processed” at Par.[0005]-[0006]) where the described process is identically applied to update the FPN in sets of two images i.e., matrices of a video stream, being compared for differential noise discrepancies and further correcting the final image based on the corrected FPN to predictably obtain the same results. Consequentially, the ordinary skilled in the art would have found obvious before the effective filing date of the application to consider combining Olsson with Johansson, in order to comprehend the accepted similarity of terms represented by a video pixel frame to a matrix of pixels upon which a differential process is applied at matrix level along with updating the fixed noise pattern FPN in a set of images/matrices  to obtain a noise corrected final image. 

Re Claim 206. Olsson and Johansson disclose, the method according to claim 5, the method further comprising: 
Olsson specifically teaches about, forming an image based on the processed image data (generating thus forming a sequence of images having corrected FPN blocks of pixel values, Par.[0056], [0065], [0067]).  
Johansson teaches about the same image correction process based on updated FPN as in, forming an image based on the processed image data (Par.[0053]). 

	Re Claim 7. This claim represents the non-transitory computer-readable storage medium having 25stored thereon instructions for implementing each and every limiting step and in the same order per the method of claim 1, hence it is rejected on the same evidentiary premise mutatis mutandis.
	
Re Claim 8. This claim represents the apparatus implementing the structural elements by which the method of claim 1 relies, wherein the camera is taught by; (Johansson: a camera with electronic image stabilization, Par.[0011]) the motion sensor being taught (Johansson: the motion sensor being an accelerometer or gyroscope Par.[0011]) a processor (Johansson: processor 132, Fig.5), hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 9. Olsson and Johansson disclose, the camera according to claim 8, 
Johansson teaches about, wherein the motion sensor comprises a gyroscope, an accelerometer, and/or a three-axis compass (an accelerometer or gyroscope Par.[0011]).  

Re Claim 10. Olsson and Johansson disclose, the camera according to claim 8, wherein the processor is further configured to: 
Olsson teaches about, reduce fixed pattern noise from image data associated with the electronically image stabilized video stream by subtracting the fixed pattern 5noise values of the fixed pattern noise matrix from pixel values of the image data (reducing the FPN by correcting the original fixed noise pattern in the differential matrices or frame pixel matrix, by offset subtracting Par.[0044]).  

Re Claim 11. This claim represents the apparatus implementing the structural elements by which the method of claim 6 relies, hence it is rejected on the same evidentiary premises mutatis mutandis.

Re Claim 12. Olsson and Johansson disclose, the camera according to claim 8, further comprising: 
Olsson teaches about, a non-transitory computer-readable storage medium configured to 15store the fixed pattern noise matrix (Par.[0164]-[0166]).  

Re Claim 13. Olsson and Johansson disclose, the camera according to claim 8, 
Olsson teaches about, wherein the camera is a thermal camera (a thermal or IR camera, Par.[0040] Fig.1).
Conclusion
4.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/